21-60162-rbk Doc#119 Filed 07/12/21 Entered 07/12/21 14:07:12 Main Document Pg 1 of
                                         5



                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                             WACO DIVISION

      In re:                                                  §    Chapter 11
                                                              §
      DARYL GREG SMITH,                                       §    Case No. 21-60162-rbk
                                                              §
      CANADIAN RIVER RANCH, LLC                               §    Case No. 21-60163-rbk
                                                              §
                Debtors.                                      §    (Jointly Administered Under
                                                              §    Case No. 21-60162-rbk)


  TRUSTEE’S WITNESS AND EXHIBIT LIST IN SUPPORT OF MOTION FOR ORDER
   (I) APPROVING ASSUMPTION OF SOLAR LEASE; (II) AUTHORIZING ENTRY
    INTO LEASE AMENDMENT; (III) PROVIDING PROTECTIONS FOR LESSEE;
   AND (IV) AUTHORIZING THE CHAPTER 11 TRUSTEE TO EXECUTE CERTAIN
     DOCUMENTS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 70,
             MADE APPLICABLE TO THIS PROCEEDING THROUGH
              FEDERAL RULE OF BANKRUPTCY PROCEDURE 7070

  TO THE HONORABLE RONALD B. KING,
  UNITED STATES BANKRUPTCY JUDGE:

               Gregory S. Milligan, in his capacity as Chapter 11 Trustee of the above captioned Estates

  (the “Trustee”) files this Designation of Witnesses and Exhibits for the hearing on the Trustee’s

  Expedited Motion for Entry of Order: (I) Authorizing Assumption of Solar Lease; (II) Authorizing

  Entry into Lease Amendment; (III) Providing Protections for Lessee; and (IV) Authorizing the

  Chapter 11 Trustee to Execute Certain Documents Pursuant to Federal Rule of Civil Procedure

  70, Made Applicable to this Proceeding through Federal Rule of Bankruptcy Procedure 7070 (the

  “Motion”)1 scheduled for hearing on July 13, 2021 (the “Hearing”) as follows:

                                                     WITNESSES

               The Trustee reserves the right to call the following witness(es):

               1.     Greg Milligan



  1
      Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


  040122-15051/4846-4578-4305.1                                                                               Page 1
21-60162-rbk Doc#119 Filed 07/12/21 Entered 07/12/21 14:07:12 Main Document Pg 2 of
                                         5



             In addition, the Trustee reserves the right to call any witness designated by any other party,

  and any witness necessary for rebuttal or to authenticate a document.

                                                      EXHIBITS

             The Trustee may offer into evidence any or all of the following exhibits at the Hearing:

      Exh.    Description                                                             Offer     Object      Admit
      No.
       1.     Final Decree of Divorce entered by the State Court in the
              State Court Proceeding
       2.     Special Warranty Deed concerning the Subject Property
              executed by Stanley Wright, as Receiver on February 7,
              2020, and recorded in Bosque County, Instrument No.
              2020-00455
       3.     Ground Lease Agreement as between Caddoa Creek
              Ranch, LLC and Angus Solar, LLC executed on
              October 31, 2017 (the “Lease”)
       4.     Memorandum of Lease dated October 25, 2019 and
              recorded on June 28, 2019 filed in the Bosque County
              Clerk’s Office, Instrument No. 2019-02195
       5.     First Amendment to the Lease as between Caddoa Creek
              Ranch, LLC and Angus Solar, LLC executed on July 22,
              2020
       6.     Order Appointing Substitute Receiver and Granting
              Specific Authority to Receiver entered by the State Court
              on February 7, 2020.
        7.    Declaration of Gregory S. Milligan2
        8.    Second Amendment to Ground Lease Agreement
        9.    Subordination Agreement
       10.    Corrected Transfer Deed

             In addition, the Trustee designates and asks the Court to take judicial notice of any

  pleadings, including exhibits, filed in adversary No. 21-06007-rbk, or the above captioned

  bankruptcy cases, which are being jointly administered under Case No. 21-60162-rbk and any

  exhibits designated by any other party. The Trustee reserves the right to amend or supplement this

  Designation as may otherwise be appropriate.



  2
      Exhibits 7-10 are in the process of being completed and will be circulated immediately upon completion.


  040122-15051/4846-4578-4305.1                                                                                 Page 2
21-60162-rbk Doc#119 Filed 07/12/21 Entered 07/12/21 14:07:12 Main Document Pg 3 of
                                         5



                                              Respectfully submitted,

                                              WALLER LANSDEN DORTCH & DAVIS, LLP

                                              By:       /s/ Morris D. Weiss
                                                    Morris D. Weiss
                                                    Texas Bar No. 21110850
                                                    William R. “Trip” Nix, III
                                                    Texas Bar No. 24092902
                                                    100 Congress Ave., Suite 1800
                                                    Austin, Texas 78701
                                                    Telephone: (512) 685-6400
                                                    Facsimile: (512) 685-6417
                                                    morris.weiss@wallerlaw.com
                                                    trip.nix@wallerlaw.com

                                              PROPOSED COUNSEL TO GREGORY                       S.
                                              MILLIGAN, CHAPTER 11 TRUSTEE


                                  CERTIFICATE OF SERVICE

         The foregoing was served on all parties on the attached service list via ECF or via United
  States mail on July 12, 2021.

                                              /s/ Morris D. Weiss
                                              Morris D. Weiss




  040122-15051/4846-4578-4305.1                                                             Page 3
21-60162-rbk Doc#119 Filed 07/12/21 Entered 07/12/21 14:07:12 Main Document Pg 4 of
                                         5


                                                SERVICE LIST

  Debtors                               Bosque County                      Freedman & Price, P.C.
  Daryl Greg Smith                      c/o Tara LeDay                     1102 West Avenue, Ste. 200
  Canadian River Ranch, LLC             P.O. Box 1269                      Austin, TX 78701
  5826 Cooksey Lane                     Round Rock, TX 78680
  Waco, TX 76706                                                           Gary L. Nickelson
                                        Canadian River Ranch Partnership   Law Office of Gary L. Nickelson
  Counsel to Debtors (via ECF)          5826 Cooksey Ln                    5201 W. Freeway, Ste. 100
  Thomas Daniel Berghman                Robinson, TX 76706                 Fort Worth, TX 76107
  Davor Rukavina
  Munsch Hardt Kopf & Harr, P.C.        Catherine Aileen Smith             Greg A. Farrar
                                        5826 Cooksey Lane                  Farrar & Farrar PC
  500 N. Akard St., Ste. 3800
                                        Waco, TX 76706                     2021 S. Lewis Ave., Ste. 420
  Dallas, TX 75201
                                                                           Tulsa, OK 74104
                                        Central TX Radiological
  United States Trustee (via ECF)       Associates, PA                     Griffith, Jay & Michel
  Shane P. Tobin                        3206 4th Street                    2200 Forest Park Blvd.
  Office of the United States Trustee   Longview, TX 75605                 Fort Worth, TX 76110-1732
  903 San Jacinto Blvd., Room 230
  Austin, TX 78701                      Central TX Radiological            Hanszen Laporte, LLP
                                        Associates, PA                     14201 Memorial Drive
  Chapter 11 Trustee (via ECF)          3206 4th Street                    Houston, TX 77079
  Gregory S. Milligan                   TX 75695
  3800 N. Lamar Blvd., Suite 200                                           Hill County
  Austin, Texas 78756                   City of Fort Worth                 c/o Tara LeDay
                                        10000 Throckmorton Street          P.O. Box 1269
  Creditors                             Fort Worth, TX 76102               Round Rock, TX 78680
  Andrew F. Stasio
  Stasio & Stasio, P.C.                 Darren Keith Reed and Julie Reed   Hill County Tax Assessor
  303 Main Street, Suite 302            601 S Llano St                     PO Box 412
  Fort Worth, Texas 76102               Whitney, TX 76692                  Hillsboro, TX 76645
  Angus Solar, LLC                      Discover Bank                      Hockley County Cattle Company,
  c/o Cypress Creek Renewables,         PO Box 385908                      Inc.
  LLC                                   Minneapolis, MN 55438-5908         P.O. Box 825
  3402 Pico Blvd                                                           Levelland, TX 79336
  Santa Monica, CA 90405                Dolcefino Consulting
                                        3701 Kirby Dr., Ste. 560           Internal Revenue Service
  Bank of America                       Houston, TX 77098                  PO Box 7346
  Attn: Bankruptcy Department                                              Philadelphia, PA 19101-7346
  475 Cross Point Pkwy                  Dolcefino Consulting
  PO Box 9000                           Freedman Price & Anziani PC        James C. Hodges
  Getzville, NY 14068-9000              1102 West Avenue, Suite 200        26522 East 21st Street, Ste. 4
                                        Austin, TX 78701                   Tulsa, OK 74114
  Bank of America, N.A.
  P O Box 982284                        Eric Grantham                      Jessica L. Brown, PLLC
  El Paso, TX 79998-2238                Stipe Law Firm                     9450 SW Gemini Dr. #99088
                                        343 E Carl Albert Pkwy             Beaverton, OR 97008-7105
  Boomer State Outdoors, LLC            McAlester, OK 74501
  12384 West 81st Street                                                   Karen Annette Smith
  South Sapulpa, OK 74066-8141          Farm Credit of Western Oklahoma    700 Nettleton Dr.
                                        513 S. Mission St.                 Southlake, TX 76092
                                        Anadarko, OK 73005




  040122-15051/4823-7486-0273.1
21-60162-rbk Doc#119 Filed 07/12/21 Entered 07/12/21 14:07:12 Main Document Pg 5 of
                                         5


  KELCIE A. HIBBS                    Stipe Law Firm                      Parties Requesting Service (via
  Loe, Warren, Hibbs & Lawrence,     343 E Carl Albert Pkwy              ECF)
  PC                                 Mcalester, OK 74501                 Eboney Cobb
  4420 W. Vickery Blvd, Suite 200                                        Perdue, Brandon, Fielder, Collins
  Fort Worth, TX 76107               T Mobile/T-Mobile USA Inc           & Mott
                                     by American InfoSource as agent     500 E. Border Street, Suite 640
  Law Offices of Elizabeth 'Betsy'   PO Box 248848                       Arlington, TX 76010
  Parmer                             Oklahoma City, OK 73124-8848
  309 W. 7th St., Ste. 900                                               Mark Cochran
  Fort Worth, TX 76102               T-Mobile                            c/o Mark B. French
                                     Credence Resource Management,       1901 Central Drive, Ste. 704
  Lazy K Cattle Company, LLC         LLC                                 Bedford, TX 76021
  2956 Via Esperanza                 17000 Dallas Parkway, Ste. 204
  Edmond, OK 73013                   Dallas, TX 75248                    Edwin Paul Keiffer
                                                                         Rochelle McCullough, LLP
  Lazy K. Cattle Company, LLC        Terry Terry Law, PLLC               325 N. St. Paul Street, Suite 4500
  Dylan Charles Edward               300 Throckmorton, Suite 500         Dallas, Texas 75201
  Rosell Law Group LLP               Fort Worth, Texas 76102
  101 North Robinson Ave., Suite                                         Jason M. Rudd and Scott Lawrence
  700                                Texas Taxing Authorities            Wick Phillips Gould & Martin,
  Oklahoma City, OK 73102            c/o Tara LeDay                      LLP
                                     P.O. Box 1269                       3131 McKinney Avenue, Suite 500
  Mark Cochran                       Round Rock, TX 78680                Dallas, TX 75204
  101 W. Randol Mill Road, Ste 110
  Arlington, TX 76011                Tina Horn                           Tara LeDay
                                     PO Box 154729                       McCreary, Veselka, Bragg &
  North Texas Tollway Authority      Waco, TX 76715                      Allen, P.C.
  PO Box 660244                                                          P. O. Box 1269
  Dallas, TX 75266-0244              Trustee Jeremy R. Pruett            Round Rock, TX 78680
                                     301 Commerce St., Ste. 1500
  Office of the Attorney General     Fort Worth, TX 76102                Griffith, Jay & Michel, LLP
  Child Support Division                                                 c/o Mark J. Petrocchi
  PO Box 12017                       V. Wayne Ward, P.C.                 2200 Forest Park Blvd.
  Austin, TX 78711                   Trinity Plantation Building         Fort Worth, TX 76110
                                     1201 E. Belknap
  Paul B. Cason                      Fort Worth, Texas 7610              Steve Stasio
  Goodwin/Lewis                                                          Stasio & Stasio, P.C.
  PO Box 312                         White Bluff Property Owners'        303 Main Street, Suite 302
  Oklahoma City, OK 73101            Association                         Fort Worth, Texas 76102
                                     20022 Misty Valley Cir
  Peov Linda Hem                     Whitney, TX 76692                   Marc W. Taubenfeld
  Law Office of Linda Hem, PLLC                                          McGuire, Craddock & Strother,
  10300 North Central Expressway     Whitney ISD                         P.C.
  Suite 235                          c/o Perdue Brandon Fielder et al    500 N. Akard Street, Suite 2200
  Dallas, Texas 75231                500 East Border Street, Suite 640   Dallas, TX 75201
                                     Arlington, TX 76010
  Providence Health Network                                              David G. Tekell
  Frost-Arnett Company               Whitney ISD Tax Office              Tekell & Tekell, LLP
  PO Box 198988                      305 S San Jacinto St, PO Box 592    400 Austin Avenue, Suite 1000
  Nashville, TN 37219                Whitney, TX 76692                   Waco, TX 76701

  Shawn R. Redman                    William R. Korb
  Couch, Conville & Blitt LLC        Bourland, Wall & Wenzel, P.C.
  3501 N. Causeway Blvd., Ste. 800   301 Commerce, Ste. 1500
  Metairie, LA 70002                 Fort Worth, TX 76102




  040122-15051/4823-7486-0273.1
